Celebrezze, C.J.,
dissenting. I take-issue with the majority’s rather summary dismissal of appellant Roth’s claim that the state failed to prove the mens rea requirement of recklessness for the crime of dereliction of duty.
The record discloses substantial evidence which raises a reasonable doubt as to whether appellant Roth recklessly acted contrary to law in the performance of her duties. Further, appellant’s conviction should be reversed because the court of appeals failed to apply the proper statutory definition.
R.C. 2901.22(C) defines “reckless conduct” as an act done with *60heedless indifference and in perverse disregard of known consequences which are likely to result. Under the circumstances in which appellant Roth found herself, it is fundamentally unfair to hold that her decision to approve these contracts was reckless.
The record shows that long before appellant was elected a county commissioner, it had been the practice to present insurance contracts to the commissioners after the previous policies had expired and a period of one or two months after the new policy year had already begun. Because of this practice, the commissioners were forced to approve the new contracts in order to avoid a lapse in coverage. Such was the case with the contracts in the instant case.
As appellant testified, she agreed to renew these contracts because of the consequences to the county if the insurance coverage had been allowed to lapse:
“A. The county would be without insurance which consequently means that there would be grave problems for the county if we did not at that particular time okay the bill because they had not gone out to bid because the specifications had not been drawn, it would take a great amount of time to work, so consequently they had to be approved.
“Q. And you had to make the decision whether or not, which you felt were the better of the priorities for the county, is that correct, at that time?
“A. Yes, in order to be a responsible commissioner, I would not allow the county to be without any insurance, whether it be liability insurance, whether it be automobile insurance or whatever.”
In appellant’s judgment, avoiding a complete lapse in county insurance coverage was a more acceptable alternative than risking a lapse in coverage by delaying implementation of these policies in order to take competitive bids. The state has not shown, beyond a reasonable doubt, that appellant acted recklessly given the difficult choice which she was forced to make.
Furthermore, the court of appeals failed to use the proper statutory definition of the primary element of recklessness in its review of appellant’s conviction. The appeals court held that the state had proved this element and based this determination on 2 Bouvier’s Law Dictionary (1914), at 2814, which defines “recklessness” as “[a]n indifference whether wrong is done or not.” Plainly, this standard is less than the “heedless indifference” and “pervers[e] disregard]” required to show recklessness pursuant to R.C. 2901.22(C).
Notwithstanding the state’s failure to show even that appellant acted indifferently, much less with heedless indifference and perverse disregard of the consequences, the fact that the court of appeals employed a less stringent definition than that contained in the Revised Code is alone sufficient reason to reverse appellant’s conviction. Accordingly, I dissent.